 



EXHIBIT 10.7

IBC SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 



--------------------------------------------------------------------------------



 



Table of Contents

                 
IBC SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
    1  
ARTICLE I ESTABLISHMENT AND PURPOSE
    1     1.1    
Establishment
    1     1.2    
Purpose
    1  
ARTICLE II DEFINITIONS AND CONSTRUCTION
    1     2.1    
Definitions
    1     2.2    
Gender or Number
    4     2.3    
Severability
    4     2.4    
Applicable Law
    4     2.5    
Contractual Obligations
    4  
ARTICLE III PARTICIPATION
    4     3.1    
Participation
    4     3.2    
Ineligible Employees
    5  
ARTICLE IV SERP BENEFIT AND PAYMENT
    6     4.1    
Form of Benefit
    6     4.2    
SERP Benefit at Retirement
    6     4.3    
Death Benefit
    6     4.4    
Disability Benefit
    7     4.5    
Reduction, Suspension or Elimination of Benefits
    7     4.6    
Additional Years of Credited Service or Age and Other Adjustments
    7     4.7    
Contingent Rights
    8     4.8    
Continued Employment and Reemployment of Participant Receiving or Having
Received Benefits
    8  
ARTICLE V ADMINISTRATION AND CLAIMS PROCEDURES
    9  

i



--------------------------------------------------------------------------------



 

                            5.1    
Administration
    9         5.2    
Plan Administrator Powers
    9         5.3    
Claims Procedure and Arbitration
    10         5.4    
Expenses
    11    
ARTICLE VI MERGER, AMENDMENT, AND TERMINATION
    11         6.1    
Merger, Consolidation or Acquisition
    11         6.2    
Amendment or Modification
    11         6.3    
Termination
    11    
ARTICLE VII MISCELLANEOUS PROVISIONS
    12         7.1    
Funding
    12         7.2    
Tax Withholding
    12         7.3    
Other Plans
    12         7.4    
Anti-assignment and Nontransferability
    12  

ii



--------------------------------------------------------------------------------



 



ARTICLE I

ESTABLISHMENT AND PURPOSE

     1.1 Establishment. Effective as of June 2, 2002, Interstate Bakeries
Corporation, a Delaware corporation, hereby establishes the IBC Supplemental
Executive Retirement Plan (the “IBC SERP”). The IBC SERP is intended to provide
a supplemental executive retirement plan benefit (“SERP Benefit”) in accordance
with the provisions hereof for certain key employees and positions of the
Employer.

     1.2 Purpose. This nonqualified IBC SERP is subject to amendment or
termination at any time. The IBC SERP is an unfunded, non-tax-qualified
mechanism which may be used to enhance the Employer’s ability to retain the
services of certain Employees. The IBC SERP is intended to be an unfunded plan
for a select group of management or highly compensated employees as defined in
Section 201(2) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”).

     The IBC SERP is designed to provide SERP Benefits for certain Employees
who, on or after June 2, 2002, terminate employment with the Employer on account
of Retirement, Total and Permanent Disability or death, pursuant to the terms
and conditions herein. The SERP Benefit is a pension annuity payable for the
life of the Participant or, if the Participant is married and so elects, for the
joint lives of the Participant and his Spouse.

ARTICLE II

DEFINITIONS AND CONSTRUCTION

     2.1 Definitions. Whenever the following terms are used in this IBC SERP,
they shall have the meanings set forth below unless the context otherwise
requires, and when the defined meaning is intended herein, the first letter of
each word comprising the term will be capitalized.



       (a) Actuarial Equivalent shall mean for purposes of calculating a joint
and survivor annuity hereunder, a monthly amount of equivalent value to another
monthly amount determined using the following actuarial assumptions (or such
other assumptions as may be adopted by the Administrator from time to time upon
the recommendation of the Company’s outside actuary):



       Interest: 7%          Mortality: the GAM 83 mortality table, blended 50%
male/50% female



       (b) Cause shall mean (i) dishonesty by an Employee which results in
direct or indirect enrichment to the Employee at the expense of the Employer or
(ii) a willful violation of the Employee’s obligations to the Employer which
results in a material injury to the Employer or is intended to result in
material

1



--------------------------------------------------------------------------------



 





  injury to the Employer. In the event the Employer terminates an Employee for
Cause, the Employer shall so notify the Employee of that fact in writing at the
time of the termination, specifying the acts or conduct claimed to constitute
such Cause.



       (c) Chief Executive Officer shall mean the Chief Executive Officer of
Interstate Bakeries Corporation.          (d) Code means the Internal Revenue
Code of 1986, as amended.          (e) Company means Interstate Bakeries
Corporation, a Delaware corporation, or its successor.          (f) Compensation
Committee means the Compensation Committee of the Company’s Board of Directors.
         (g) Earnings means base salary for services for the Employer (other
than such items as bonuses, other incentive compensation and pay for accrued
and/or earned but unused vacation) payable by the Employer to the Employee in
cash, but before reduction for amounts voluntarily deferred by the Employee
pursuant to the Interstate Brands Companies Retirement Income Plan, the IBC
Non-Qualified Deferred Compensation Plan and the Employer’s Code Section 125
cafeteria plan. In the case of Total and Permanent Disability, “Earnings” shall
include payments to the Employee under the Employer’s Salary Continuation
Policy. The Plan Administrator shall determine whether a particular item of
income constitutes Earnings if a question arises.          (h) Effective Date
shall be June 2, 2002.          (i) Employee means any corporate officer or
senior management employee of the Employer.          (j) Employer means the
Company and such other employers authorized by the Compensation Committee, as
listed on Schedule B.          (k) Final Average Earnings means the annual
average of the Employee’s Earnings during the consecutive sixty (60) months (or
if the Employee’s period of employment with the Employer is less than sixty (60)
consecutive months, the annual average of the Employee’s Earnings over his
entire period of employment) immediately preceding (i) in the case of Retirement
or death, the Employee’s Retirement or death or (ii) in the case of Total and
Permanent Disability, the last day the Employee received pay under the
Employer’s Salary Continuation policy.          (l) Participant means an
Employee who (i) is eligible to participate pursuant to Section 3.1
(Participation) hereof and (ii) is not ineligible to participate pursuant to
Section 3.2 (Ineligible Employees).

2



--------------------------------------------------------------------------------



 





       (m) Pension Benefit Amount means an annual single life pension annuity
benefit, calculated as follows:



       1.80% of a Participant’s Final Average Earnings multiplied by his Years
of Credited Service up to twenty (20) years.



       (n) Plan Administrator is defined in Section 5.1.          (o) Retirement
shall mean retirement by a Participant who retires on or after his Retirement
Age.          (p) Retirement Age means age sixty (60).          (q) Retirement
Date shall be a date which is the first day of the month that falls on or after
the date of Retirement.          (r) Spouse means the spouse of a Participant
who is legally married to the Participant on the date of the earlier to occur of
the Participant’s Retirement, Total and Permanent Disability or death.    
     (s) Total and Permanent Disability or Totally and Permanently Disabled
means a physical or mental disability for which the Participant qualifies for
long-term disability benefits under the Employer’s then existing group long-term
disability insurance policy or for which the Participant would qualify for
long-term disability benefits if the Participant were covered by such policy.  
       (t) Years of Credited Service shall mean an Employee’s number of years
(and the fraction thereof) of full-time employment with the Employer as
reflected on the Employer’s records, including (i) years (and the fraction
thereof) of such full-time employment prior to the Effective Date of the IBC
SERP and (ii) years (and the fraction thereof) of an Employee’s full-time
employment with an entity that was acquired by the Company where immediately
following such acquisition the Company is in control of such acquired entity.
For purposes of the immediately preceding sentence, a “year of full-time
employment” means each 12-month period measured from the Employee’s employment
commencement date with the Employer (or, if earlier, from the Employee’s
employment commencement date with an acquired entity referred to in the
immediately preceding sentence) during which an Employee is continuously
reflected as an active full-time employee on the Employer’s records, and
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of an entity, whether through
the ownership of voting securities, by contract, or otherwise. For purposes of
determining an Employee’s Years of Credited Service under this Section 2.1(t),
the bridging of service policy adopted by the Employer from time to time shall
apply whenever the Employee has a break in service with the Employer that is
bridged under such policy. Further, in the event that after the Effective Date
the Compensation Committee removes an Employee or a position from Schedule A, or
the Employee is removed

3



--------------------------------------------------------------------------------



 





  from any position on Schedule A, then unless otherwise provided on Schedule A,
the Years of Credited Service and Final Average Earnings shall only be
recognized for purposes of this IBC SERP through the date of removal. If the
Employee whose name is removed from Schedule A or who is removed from a position
on Schedule A, or whose position is removed from Schedule A, is subsequently
placed in a position on Schedule A or whose then current position or name is
added to or restored to Schedule A, that Employee’s Years of Credited Service
and Final Average Earnings shall be recognized for purposes of this IBC SERP as
if the Employee or the Employee’s position had never been removed from
Schedule A, or the Employee had never been removed from a position on
Schedule A.

     2.2 Gender or Number. Except when otherwise indicated by the context, any
reference to the masculine gender shall also include the feminine gender, or
vice versa, and the definition of any term in the singular shall also include
the plural, or vice versa.

     2.3 Severability. In the event that any provision of the IBC SERP shall be
held invalid or illegal for any reason, any illegality or invalidity shall not
affect the remaining parts of the IBC SERP, but the IBC SERP shall be construed
and enforced as if the illegal or invalid provision had never been inserted. The
Compensation Committee shall have the right and opportunity to correct and
remedy such questions of illegality or invalidity by amendment as provided
herein.

     2.4 Applicable Law. To the extent not controlled by the laws of the United
States of America, this IBC SERP shall be governed and construed in accordance
with the laws of the State of Missouri.

     2.5 Contractual Obligations. The IBC SERP is not an employment contract. It
does not give to any person any rights to continued employment with the
Employer. The IBC SERP does not give any person any rights to gain or to
maintain eligibility to participate in the IBC SERP at his Retirement Date or
any other date. All Employees remain subject at all times to change of
responsibility level, including, but not limited to, change of job, change of
salary, transfer, discipline, layoff, discharge and any other change of
employment status without regard for the impact that any change in employment
status might have upon an Employee’s eligibility to be a Participant in the IBC
SERP.

ARTICLE III

PARTICIPATION

     3.1 Participation. After the Effective Date, to become a Participant, the
following requirements of this Section 3.1 must be simultaneously satisfied by
any Employee. The Employee must:



       (a) be designated as a Participant by the Compensation Committee by name
or by position and listed on the attached Schedule A, as amended from time to
time at the discretion of the Compensation Committee;

4



--------------------------------------------------------------------------------



 





       (b) be in the active employment of the Employer immediately prior to his
Retirement Date or, if the Employee has accrued twenty (20) Years of Credited
Service, be in active employment with the Employer immediately prior to his
death or the date he commences his final disability leave which immediately
precedes the subsequent determination that he is Totally and Permanently
Disabled; and



       (c) except in the case of a Death Benefit provided under Section 4.3,
have executed any nondisclosure agreement, release or such other agreements or
documents that the Plan Administrator may require as a condition for eligibility
to receive a SERP Benefit.

     Notwithstanding anything herein to the contrary, no SERP Benefit shall,
except as otherwise provided in Section 4.8(b), be payable to any Employee so
long as such Employee continues in active employment. Further, in the event that
an Employee’s name or position is removed from Schedule A or the Employee is
removed from a position on Schedule A, such Employee, if he satisfies the
requirements of (b) and (c) above, shall become a Participant and shall be
credited with Years of Credited Service to the extent provided in the second to
last sentence of Section 2.1(t).

     3.2 Ineligible Employees.



       (a) No person who has retired from the Employer prior to the Effective
Date shall be eligible to be a Participant in the IBC SERP or to receive a SERP
Benefit.          (b) Except as provided in Sections 4.3 and 4.4, no Participant
shall vest in a SERP Benefit until the date provided in Section 4.7. No
Employee, except as otherwise provided in Section 4.8, may grow into eligibility
for a SERP Benefit after his employment with the Employer is terminated.    
     (c) Notwithstanding an Employee’s satisfaction of the requirements for
participation herein, such Employee may nevertheless be deemed to be ineligible
to participate or to continue to participate in the IBC SERP and such Employee
and his Spouse, if any, may be denied benefits hereunder if, upon consideration
of the facts and circumstances and any advice or recommendation of the Employer,
the Compensation Committee determines that such Employee’s employment has been
terminated for Cause or such Employee during employment or following termination
of employment has:



       (i) violated any material written Employer policies or agreement with the
Employer, or          (ii) committed a felony or other major offense related in
any manner to the Employee’s employment with the Employer.

5



--------------------------------------------------------------------------------



 



ARTICLE IV

SERP BENEFIT AND PAYMENT

     4.1 Form of Benefit. The IBC SERP has been created to provide certain
Employees with a specified level of pension annuity benefits.

     4.2 SERP Benefit at Retirement.



       (a) The SERP Benefit payable to a Participant at Retirement (the
“Retirement Benefit”) is a monthly amount equal to one-twelfth of the Pension
Benefit Amount and is payable on the first day of each month, beginning on the
Participant’s Retirement Date, and continuing monthly thereafter for the
remainder of the Participant’s lifetime, provided that if the Participant dies
before receiving 300 monthly payments, monthly payments in the same amount shall
continue to be made to his Spouse, if any, until the earlier of the Spouse’s
death or when a total of 300 monthly payments have been made to the Participant
and his Spouse in the aggregate.          (b) In lieu of the monthly Retirement
Benefit payable under Section 4.2(a), the Participant, if he is legally married
on his Retirement Date, may elect to receive an adjusted Retirement Benefit
payable as a monthly joint and survivor annuity to the Participant for his
lifetime and, in the event he predeceases his Spouse, payable to such Spouse for
the remainder of the Spouse’s lifetime. The monthly amount of such annuity
payments to the Participant will equal the Actuarial Equivalent of one-twelfth
of the Pension Benefit Amount which would have been paid to the Participant if
he had not elected this option. The survivor percentage elected can be 50% or
100%. Accordingly, the monthly amount of annuity payments to the Spouse will
equal 50% or 100% of the monthly joint and survivor annuity payments payable to
the Participant, depending on the Participant’s election. The Participant must
make an election to receive this joint and survivor annuity benefit (i) within
sixty (60) days prior to his Retirement Date and (ii) in accordance with
procedures established by the Plan Administrator.          (c) Notwithstanding
anything herein to the contrary, the amount of the Retirement Benefit calculated
under Section 4.2(a) or 4.2(b), as the case may be, shall not be actuarially
increased on the basis of the Participant’s age where the Participant retires
after his Retirement Age.

     4.3 Death Benefit.



       (a) If a Participant who has reached his Retirement Age, or who has
accrued twenty (20) Years of Credited Service, dies prior to termination of
employment with the Employer, his Spouse, if any, shall be entitled to a monthly
death benefit (the “Death Benefit”) equal to one-twelfth of the Pension Benefit
Amount. Payment of a Death Benefit will commence on the first day of the month
immediately following the date on which the Participant would have attained
Retirement Age or if the Participant had attained Retirement Age prior to

6



--------------------------------------------------------------------------------



 





  his death, payment will commence on the first day of the month immediately
following the Participant’s death. Payment of a Death Benefit to the Spouse will
terminate upon the Spouse’s death or when a total of 300 monthly payments have
been made to the Spouse, whichever occurs first.          (b) Notwithstanding
any provision herein to the contrary, the Death Benefit provided under
Section 4.3(a) shall not be actuarially increased on the basis of the
Participant’s age where the Participant dies after his Retirement Age.

     4.4 Disability Benefit.



       (a) If a Participant with twenty (20) Years of Credited Service
terminates employment with the Employer prior to attaining his Retirement Age
due to Total and Permanent Disability and remains Totally and Permanently
Disabled until Retirement Age, the Participant shall be entitled to a monthly
disability benefit (the “Disability Benefit”) equal to one-twelfth of the
Pension Benefit Amount. Such Disability Benefit shall commence on the first day
of the month immediately following the date on which the Participant would have
attained Retirement Age and shall continue monthly thereafter for the remainder
of the Participant’s lifetime, provided that if the Participant dies before
receiving 300 monthly payments, monthly payments in the same amount shall
continue to be made to his Spouse, if any, until the earlier of the Spouse’s
death or when a total of 300 monthly payments have been made to the Participant
and his Spouse in the aggregate.          (b) In lieu of the Disability Benefit
set forth in Section 4.4(a) above, a Participant with a Spouse may elect to
receive an adjusted Disability Benefit calculated and payable in the same manner
set forth in Section 4.2(b) above. The Participant must make an election to
receive this joint and survivor Disability Benefit (i) within sixty (60) days
prior to his attainment of Retirement Age and (ii) in accordance with procedures
established by the Plan Administrator.          (c) If a Participant who is
entitled to a Disability Benefit dies prior to his Retirement Age, his Spouse
(if still married to the Participant on the date of the Participant’s death) if
any, shall receive the Death Benefit provided under Section 4.3(a).

     4.5 Reduction, Suspension or Elimination of Benefits. The Compensation
Committee, in its sole discretion, may at any time reduce, suspend or eliminate
any SERP Benefit otherwise payable to a Participant or Spouse, if the
Participant has acted or failed to act in one or more of the ways specified in
Section 3.2(c) (Ineligible Employees). Any such reduction, suspension or
elimination of SERP Benefits payable hereunder to a Participant shall
automatically apply to any Death Benefit or survivor annuity that would be
payable hereunder to the Participant’s Spouse.

     4.6 Additional Years of Credited Service or Age and Other Adjustments. In
the sole and absolute discretion of the Compensation Committee, a Participant
may be (i)

7



--------------------------------------------------------------------------------



 



provided with additional years of age or Years of Credited Service under this
IBC SERP or (ii) provided with benefits supplemental to, or otherwise calculated
in a different manner from (including, but not limited to, the calculation of
Final Average Earnings), his SERP Benefit. Any such additional benefit or
payment provisions shall be as set forth in a separate, written agreement with
such Participant signed by the then current chairman of the Compensation
Committee which shall otherwise be subject to all the terms of this IBC SERP.

     4.7 Contingent Rights. Except as provided in Sections 4.3, 4.4 and 6.3, no
Employee or Participant shall have a vested or future interest in, or
entitlement to, any benefits from the IBC SERP until the last day of the month
immediately preceding his Retirement Date, at which time such SERP Benefit shall
be fully vested, subject only to forfeiture as provided in Section 3.2(c)
(Ineligible Employees) and Section 4.5 (Reduction, Suspension, or Elimination of
Benefits). As a non-qualified plan, any benefit hereunder is made subject to the
conditions precedent as set forth herein and to the rights reserved herein by
the Compensation Committee to increase, reduce, suspend, or eliminate benefits
hereunder, to terminate or amend the IBC SERP, and the Compensation Committee’s
discretionary authority to deem any Employee ineligible hereunder.

     4.8 Continued Employment and Reemployment of Participant Receiving or
Having Received Benefits.



       (a) No benefits accrued under this IBC SERP may be distributed to a
Participant while the Participant remains in active employment with the
Employer.          (b) Notwithstanding anything herein to the contrary, if a
Participant who is receiving a Retirement Benefit is subsequently reemployed,
payment of such benefit shall continue without interruption. At the time of the
Participant’s subsequent termination of employment, if he executes any
additional nondisclosure agreement, release, or such other agreements or
documents the Plan Administrator may require, his Retirement Benefit shall be
recalculated and payment of such benefit shall be adjusted to reflect any
increase (but not any decrease) in such benefit attributable to any increase in
his Final Average Earnings and any increase attributable to his additional Years
of Credited Service (but only if his Years of Credited Service upon his previous
Retirement do not equal or exceed twenty (20)). Notwithstanding anything herein
to the contrary, (i) no Death Benefit shall be payable under Section 4.3 to the
Spouse of a Participant who resumes employment under this Section 4.8(b) and
(ii) the calculation of Final Average Earnings shall not include the amount of
the Retirement Benefit being paid to such reemployed Participant.

8



--------------------------------------------------------------------------------



 



ARTICLE V

ADMINISTRATION AND CLAIMS PROCEDURES

     5.1 Administration. The Company, acting through its Chief Executive
Officer, shall be the Plan Administrator. The Plan Administrator shall have the
discretionary authority that is expressly stated in this IBC SERP as being
delegated and empowered to the Plan Administrator and shall have the
discretionary authority to handle the day-to-day administration of the IBC SERP
and to administer and interpret the IBC SERP according to its provisions.
Meanwhile, the Compensation Committee shall have the discretionary authority
that is expressly stated in this IBC SERP as being delegated and empowered to
the Compensation Committee.

     Determinations of the Plan Administrator as to any questions arising under
this IBC SERP, including questions of construction and interpretation shall be
final, binding, and conclusive upon all persons. All determinations reserved for
the Compensation Committee herein shall be final, binding and conclusive upon
all persons.

     5.2 Plan Administrator Powers. In addition to the other powers provided
elsewhere in this IBC SERP, the Plan Administrator shall have the power and
authority in its sole and absolute discretion:



       (a) To construe and interpret the IBC SERP, determine the application of
the IBC SERP to situations where such application is unclear or disputable, to
resolve all questions arising under the IBC SERP (including questions of fact)
and make equitable adjustments for any mistakes or errors made in the
administration of the IBC SERP; provided that individual exceptions to the
provisions of the IBC SERP shall not be permitted;          (b) To determine all
questions arising in the administration of the IBC SERP, including the power to
determine the status of individuals as Participants, the rights of Participants
and their Spouses and the amount of their respective benefits and such
determination, interpretation or other action shall, subject to the right to
appeal and arbitration under Section 5.3, be final and binding for all purposes
and upon all persons;          (c) To adopt, amend and rescind such rules,
regulations and forms as it may deem necessary for the proper and efficient
administration of the IBC SERP consistent with its purposes;          (d) To
enforce and administer the IBC SERP in accordance with its terms and the rules,
regulations and forms it adopts; to appoint others and to delegate to them such
administrative duties as the Plan Administrator shall deem appropriate;    
     (e) To take such action and establish such procedures as it deems necessary
or appropriate to coordinate benefits under this IBC SERP and any other plan;  
       (f) To direct the appropriate person to make payments from the IBC SERP;

9



--------------------------------------------------------------------------------



 





       (g) To employ such counsel, auditors, actuaries, or other specialists
(who may be counsel, auditors, actuaries or other specialists for the Company)
and to engage such clerical or other services to the extent such services are
not provided by the Company;          (h) To maintain records concerning the IBC
SERP sufficient to prepare reports, returns and other information required by
the IBC SERP or by law, and to communicate the terms of the IBC SERP and any
material amendments thereto to the Participants;          (i) To delegate such
of its powers and authorities (including the power and authority to delegate) to
such person or persons, who so consent, as the Plan Administrator may appoint;
and          (j) To do all other things the Plan Administrator deems necessary
or desirable for the advantageous administration of the IBC SERP and to make the
IBC SERP fully effective in accordance with its terms and intent.

     5.3 Claims Procedure and Arbitration. In the event that a dispute arises
under this IBC SERP, then a written claim must be made to the Plan Administrator
within sixty (60) days from the date the payment or benefit is refused. The Plan
Administrator shall review the written claim and, if the claim is denied in
whole or in part, the Plan Administrator shall provide, in writing and within
ninety (90) days of receipt of such claim (or, if the claim is for a Disability
Benefit and the Employer’s then existing long-term disability insurance carrier
is not making the determination of whether the Participant has incurred a Total
and Permanent Disability, within 45 days of the Plan Administrator’s receipt of
such claim, subject to a 30-day extension if the Plan Administrator notifies the
claimant in writing before the end of the initial 45-day period of the reason
for the extension), the Plan Administrator’s specific reasons for such denial
and reference to the provisions of this IBC SERP upon which the denial is based
and any additional material or information necessary for the claimant to perfect
the claim. Such written notice shall further indicate the steps to be taken by
claimant if a further review of the claim denial is desired. A claim shall be
deemed denied if the Plan Administrator fails to take any action within the
aforesaid periods.

     If claimant desires a second review, the claimant shall notify the Plan
Administrator in writing within sixty (60) days of the date of the first claim
denial. Claimant may review the IBC SERP or any documents relating thereto and
submit any written issues and comments he may feel appropriate. In its sole
discretion, the Compensation Committee may then review the second claim and if
so reviewed provide a written decision within sixty (60) days of receipt of such
claim. If reviewed by the Compensation Committee, its decision shall likewise
state the specific reasons for the decision and shall include reference to
specific provisions of this IBC SERP upon which the decision is based.

     If claimant continues to dispute the benefit denial, then such dispute will
be resolved only in arbitration before a single arbitrator and not in any court
nor before any

10



--------------------------------------------------------------------------------



 



jury. The arbitration procedures shall be those provided in the Federal
Arbitration Act or, if for any reason it does not apply, the Missouri
Arbitration Act. The arbitration will be in Kansas City, Missouri, or such other
place as the claimant and Compensation Committee agree in writing. The
arbitrator will determine the amount of the arbitrator’s fees and expenses that
the claimant will pay. All arbitration hearings must commence within 90 days
after the Compensation Committee has sent its written decision to the claimant
pursuant to the immediately preceding paragraph.

     5.4 Expenses. The expenses of administering the IBC SERP shall be borne by
the Company.

ARTICLE VI

MERGER, AMENDMENT, AND TERMINATION

     6.1 Merger, Consolidation or Acquisition. In the event of a merger,
consolidation, or acquisition where the Employer is not the surviving
corporation, this IBC SERP shall continue as an obligation of the surviving
corporation.

     6.2 Amendment or Modification. The Compensation Committee may amend or
modify the IBC SERP at any time; provided, however, that (i) no amendment or
modification of the IBC SERP shall deprive a Participant or Spouse of any SERP
Benefit which has become vested prior to the effective date of such amendment or
modification and (ii) no amendment or modification will reduce any Employee’s
accrued but unvested SERP Benefit below the accrued SERP Benefit which would
have vested as provided in Section 6.3(ii) had the IBC SERP terminated on the
date of such amendment or modification. The Administrator shall calculate and
shall maintain as part of the Company’s records the amount of the SERP Benefit
in (i) or (ii) of the immediately preceding sentence as of the date of the
amendment or modification where any such amendment or modification would
otherwise reduce SERP Benefits.

     6.3 Termination. In the case of a termination of the IBC SERP, (i) the
termination shall not deprive a Participant or Spouse of any SERP Benefit which
has become vested prior to the effective date of termination and (ii) each
Employee with an accrued but unvested SERP Benefit on the termination date shall
become vested in his accrued SERP Benefit as of the termination date. In the
case of an accrued SERP Benefit which becomes vested under (ii) of the
immediately preceding sentence, such accrued SERP shall be calculated as set
forth in Section 4.2 above and based on the Participant’s Years of Credited
Service and Final Average Earnings as of the IBC SERP termination date. Payment
of a Participant’s accrued SERP Benefit shall not be dependent upon his
continuation of employment with the Employer following the IBC SERP termination
date, and such Benefit shall become payable at the date for commencement of
payment of a SERP Benefit pursuant to the terms of Sections 4.2, 4.3 or 4.4
above, subject to the provisions of Section 3.2(c). The Administrator shall
calculate and shall maintain as part of the Company’s records the amount of all
vested SERP Benefits upon termination of the IBC SERP.

11



--------------------------------------------------------------------------------



 



ARTICLE VII

MISCELLANEOUS PROVISIONS

     7.1 Funding. Benefits hereunder shall constitute an unfunded obligation of
the Employer, but the Employer may create reserves, funds, and/or provide for
amounts to be held in trust on the Employer’s behalf. Payment of benefits may be
made by the Employer, or on behalf of the Employer by such a trust or through a
service or benefit provider to the Employer or such trust. No Participant,
Employee, or any other person shall have any right, title, or interest
whatsoever in or to, or any preferred claim in or to, any such trust assets or
to any other investment reserves, accounts, or funds that the Employer may
purchase, establish, or accumulate to aid in providing the payments described in
this IBC SERP. Nothing contained in this IBC SERP, and no action taken pursuant
to its provisions, shall create or be construed to create a trust or a fiduciary
relationship of any kind between the Employer and a Participant, Employee, or
any other person.

     7.2 Tax Withholding. The Employer shall withhold or cause to be withheld
from any benefit payments (and, where necessary, any other amounts payable by
the Employer) any withholding or other taxes required to be withheld with
respect to such payment and such sum as the Employer may reasonably estimate as
necessary to cover any withholding or other taxes which may be due and owing as
a result of any SERP Benefit or the creation or maintenance of this IBC SERP.

     7.3 Other Plans. No benefit payable hereunder shall be deemed compensation
to the Participant for the purposes of computing benefits to which such
Participant may be entitled under any other plan or arrangement of the Employer
for the benefit of its employees.

     7.4 Anti-assignment and Nontransferability. An Employee, Participant,
Spouse or other person shall have no rights, by way of anticipation or
otherwise, to assign or otherwise dispose of any interest under this IBC SERP,
nor shall rights be assigned or transferred by operation of law. No SERP
Benefits hereunder may be assigned.

     IN WITNESS WHEREOF, the Company has caused this IBC SERP to be executed and
adopted by its duly authorized officer effective as of the day and year first
above written.

      INTERSTATE BAKERIES CORPORATION       /s/ CHARLES A. SULLIVAN  

--------------------------------------------------------------------------------

  Charles A. Sullivan

12



--------------------------------------------------------------------------------



 



SCHEDULE A
TO THE IBC SERP

PARTICIPANTS

13



--------------------------------------------------------------------------------



 



SCHEDULE B
TO THE IBC SERP

PARTICIPATING EMPLOYERS

Interstate Brands Corporation
Interstate Brands West Corporation

14